     Case 4:20-cv-01124-DPM-JTR Document 11 Filed 10/14/20 Page 1 of 2



              IN THE UNITED ST ATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

ANTHONY WAYNE GRAY                                               PLAINTIFF

v.                         No. 4:20-cv-1124-DPM-JTR

PULASKI COUNTY REGIONAL DETENTION
FACILITY; ERIC S. HIGGINS, Sheriff, Pulaski
County Regional Detention Facility; HENDRICKS,
Chief, Pulaski County Regional Detention Facility;
and BRIGGS, Major, Pulaski County Regional
Detention Facility                                 DEFENDANTS

                                     ORDER
      1. Gray hasn't responded to the partial recommendation. Doc. 6.
Instead, his mail is being returned undelivered. Doc. 7-10. The Court
adopts Magistrate Judge Ray's unopposed partial recommendation,
Doc. 6.   FED. R.   Crv. P. 72(b) (1983 addition to advisory committee notes).
Gray may proceed with his claims against Sheriff Higgins, Chief
Hendricks, and Major Briggs, in their individual and official capacities.
The Court orders service of Gray's complaint on these defendants.
Gray's claim against the Pulaski County Regional Detention Facility is
dismissed with prejudice.
      2. Gray must update his address with the Clerk of the Court by 13
November 2020. If he doesn't, the Court will withdraw the reference
and dismiss this case without prejudice.
Case 4:20-cv-01124-DPM-JTR Document 11 Filed 10/14/20 Page 2 of 2



So Ordered.

                                               v
                              D .P. Marshall Jr.
                              United States District Judge




                               -2-
